


CONFIDENTIAL




OPTION AGREEMENT




THIS OPTION AGREEMENT (this “Agreement”) is entered into as of November 21st,
2007, by and between Thomas C. Drees an individual (the “Seller”), and Terra
Silex Holdings LLC, a Pennsylvania LLC (the “Holder”), together with any
successors and assigns.




Recitals




A. WHEREAS, the Seller has agreed to grant an Option to the Holder for the
purchase of Ten Million (10,000,000) shares at Three and One-Half Cents ($0.035)
per share of common stock, par value $0.001 per share, of Sanguine Corporation,
a Nevada corporation (the “Company”) (each, an “Option”); and




Agreement




NOW, THEREFORE, in consideration of the foregoing and of the mutual promises and
covenants contained herein and for other good and valuable consideration, the
receipt and adequacy of which hereby are acknowledged, to implement the terms of
the Option Agreement, and for the purpose of defining the terms and provisions
of the Options and the respective rights and obligations hereunder of the Seller
and the registered owners of the Options and any security into which they may be
exchanged (the “Holders”), the parties hereto covenant and agree as follows:




1. Transfer and Exchange of Options




Subject to the terms hereof, the Seller shall initially sign and deliver Options
hereunder to the Holder. Both Parties acknowledge that the Options shall be
fully transferable, subject to compliance with applicable securities laws, rules
and regulations, and Seller agrees to cooperate in a timely fashion in the event
that the Holder transfers, sells, grants or otherwise divests themselves of the
Options.




2. Term of Options; Exercise of Options;




2.1. Term of Options. These Options will be exercisable at any time from
November 13, 2007, until August 31, 2012; provided, however, these Options, to
the extent not exercised prior thereto, shall be void on March 31, 2008, unless
the Company shall have raised not less than the sum of $500,000 through the
efforts of the Holder or its associates or affiliates or by persons introduced
by the Holder or its associates or affiliates by March 31, 2008, at not less
than $0.05 per share, with prorata adjustments for any recapitalizations, and
with no proration of Options in the event all $500,000 is not raised.








--------------------------------------------------------------------------------

2.2. Exercise of Options. During the Exercise Period, each Holder may, subject
to the terms of this Agreement, exercise from time to time some or all of the
Options evidenced by its Option Certificate(s) by (i) surrendering to the Seller
such Option Certificate(s) with the form of notice attached thereto duly filled
in and signed, which signature shall be guaranteed by an eligible guarantor
institution (a bank, savings and loan association or credit union with
membership in an approved signature guarantee medallion program) pursuant to
Rule of the Securities Exchange Act of 1934, and (ii) paying to the Seller the
aggregate Exercise Price for the number of Option Shares in respect of which
such Options are exercised. Options shall be deemed exercised on the date such
Option Certificate(s) are surrendered to the Seller and tender of payment of the
aggregate Exercise Price is made. Payment of the aggregate Exercise Price shall
be made by cash, check, wire transfer of immediately available funds or other
legal tender to the Seller. All payments required to be made hereunder shall be
made in lawful money of the United States of America.




Upon the exercise of any Options in accordance with this Agreement, the Seller
shall cause the Transfer Agent of Sanguine Corporation, on the Seller’s behalf,
to issue and deliver with all reasonable dispatch, to or upon the written order
of the Holder and in such name or names as the Holder may designate, a
certificate or certificates for the number of full Option Shares issuable upon
the exercise of such Options and shall take such other actions or cause the
Transfer Agent of Sanguine Corporation to take such other actions at the
Seller’s sole expense as are necessary to complete the exercise of the Options
(including, without limitation, payment of any cash with respect to fractional
interests). The certificate or certificates representing such Option Shares
shall be deemed to have been issued and any person so designated to be named
therein shall be deemed to have become a holder of record of such Option Shares
as of the date the Options are exercised hereunder.




In the event that less than all of the Options evidenced by a Option Certificate
are exercised, the Holder thereof shall be entitled to receive a new Option
Certificate or Certificates as specified by such Holder evidencing the remaining
Option or Options, and the Option Agent is hereby irrevocably authorized by the
Seller to countersign, issue and deliver the required new Option Certificate or
Certificates evidencing such remaining Option or Options pursuant to the
provisions of this Section 2.2.




3. Mutilated or Missing Option Certificates




In the event that any Option Certificate shall be mutilated, lost, stolen or
destroyed, the Seller shall reissue and deliver in exchange and substitution for
and upon cancellation of the mutilated Option Certificate or in lieu of and
substitution for the Option Certificate lost, stolen or destroyed, a new Option
Certificate of like tenor and representing an equivalent right or interest.





--------------------------------------------------------------------------------




4. No Rights as Stockholders.




Nothing contained in this Agreement or in any of the Options shall be construed
as conferring upon the Holders or their transferees the right to vote or to
receive dividends or to consent or to receive notice as stockholders in respect
of any meeting of stockholders for the election of directors of the Sanguine
Corporation or any other matter, or any rights whatsoever as stockholders of
Sanguine Corporation.




5. General Provisions.




5.1 Survival of Warranties; Investigation.




The representations, Warranties and covenants of the Seller and Holder contained
in or made pursuant to this Agreement shall survive the execution and delivery
of this Agreement and the Closing.  It shall be no defense to an action for
breach of this Agreement that Investor or its agents have (or have not) made
investigations into the affairs of the Seller or that the Seller could not have
known of the misrepresentation or breach of Warranty.  Damages for breach of a
representation or Warranty or other provision of this Agreement shall not be
diminished by alleged tax savings resulting to the complaining party as a result
of the loss complained of.




5.2 Successors and Assigns.




The terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties.




5.3 Governing Law; Jurisdiction.




The agreements associated with this transaction will all be subject to
Pennsylvania law.  Disputes will be resolved through the use of a nationally
recognized arbitration group.  The location of any arbitration or legal
proceeding will be in Pennsylvania.




EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE





--------------------------------------------------------------------------------

OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.




5.4 Counterparts.




This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same agreement.  A telefaxed copy of this Agreement shall be deemed an original.




5.5 Headings.




The headings and captions used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.  All
references in this Agreement to sections, paragraphs, exhibits and schedules
shall, unless otherwise provided, refer to sections and paragraphs hereof and
exhibits and schedules attached hereto, all of which exhibits and schedules are
incorporated herein by this reference.




5.6 Notices.




All notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, as follows:




If to the Holder:




Terra Silex Holdings LLC.

4453 Penn Ave.

Sinking Spring, PA 19506

Attention: Alfonso Knoll

Facsimile: 610-678-7926




If to the Seller:




Thomas C. Drees

101 E. Green Street, Ste 6

Pasadena, CA  91105

Facsimile No.:  626-405-1041




Except as otherwise provided in this Agreement, all such communications shall be
deemed to have been duly given when transmitted by telecopier or personally
delivered or, in the case of a mailed notice, upon receipt, in each case given
or addressed as aforesaid.  Any party hereto may change its address or facsimile





--------------------------------------------------------------------------------

number for notices and other communications hereunder by notice to the other
parties hereto.  




5.7 Costs, Expenses.




Except as otherwise set forth in this document, each party hereto shall bear
their own costs in connection with the preparation, execution and delivery of
this Agreement.




5.8 Amendments and Waivers.




Any term of this Agreement may be amended and the observance of any term of this
Agreement may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of the Seller,
and the Holder.  No delay or omission to exercise any right, power, or remedy
accruing to the Investor, upon any breach, default or noncompliance of the
Seller under this Agreement shall impair any such right, power, or remedy, nor
shall it be construed to be a waiver of any such breach, default or
noncompliance, or any acquiescence therein, or of any similar breach, default or
noncompliance thereafter occurring.  All remedies, either under this Agreement,
by law, or otherwise afforded to the Investor, shall be cumulative and not
alternative.




5.9 Severability




If one or more provisions of this Agreement are held to be unenforceable under
applicable law, such provision(s) shall be excluded from this Agreement and the
balance of the Agreement shall be interpreted as if such provision(s) were so
excluded and shall be enforceable in accordance with its terms.




5.10 Entire Agreement




This Agreement, together with all exhibits and schedules hereto, constitutes the
entire agreement and understanding of the parties with respect to the subject
matter of Options and supersedes any and all prior negotiations, correspondence,
agreements, understandings duties or obligations between the parties with
respect to the subject matter of Options.




5.11 Further Assurances.




From and after the date of this Agreement, upon the request of the Holder or the
Seller, the Seller and the Holder shall execute and deliver such instruments,
documents or other writings as may be reasonably necessary or desirable to
confirm and carry out and to effectuate fully the intent and purposes of this
Agreement.












--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.










THE SELLER:




Thomas C. Drees







By: /s/T. C. Drees




Title: CEO







HOLDER:




TERRA SILEX HOLDINGS LLC







By: /s/Alfonso Knolls




Title: CEO






